[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                  APRIL 10, 2007
                                No. 06-15454                    THOMAS K. KAHN
                            Non-Argument Calendar                    CLERK
                          ________________________

                             BIA No. A96-092-636

CARLOS EDUARDO CARRERA DE ENJOY,

                                                                 Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                 Respondent.


                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          _________________________

                               (April 10, 2007)

Before BLACK, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Carlos Eduardo Carrera De Enjoy (“Carrera”) seeks review of the final order

by the Board of Immigration Appeals (“BIA”) affirming the decision of the
immigration judge (“IJ”) denying his petition for asylum and withholding of

removal under the Immigration and Nationality Act (“INA”) and for relief under

the United Nations Convention Against Torture (“CAT”). After review, we

dismiss the petition for review for lack of jurisdiction to the extent it seeks review

of the BIA’s July 26, 2006 final order. We deny the petition to the extent it seeks

review of the BIA’s September 14, 2006 order denying Carerra’s motion for

reconsideration.

                                 I. BACKGROUND

      Carrera, a native and citizen of Venezuela, was admitted to the United States

on August 3, 2003 on a nonimmigrant B-2 tourist visa and was authorized to stay

until January 29, 2004. In September 2003, Carrera filed an application for

asylum, withholding of removal and CAT relief claiming that he had been

persecuted in Venezuela based on his political opinion and membership in a

particular social group. On February 3, 2004, the Immigration and Naturalization

Service (“INS”) sent Carrera a Notice to Appear, charging him with removability

under INA § 237(a)(1)(B), 8 U.S.C. § 1227(a)(1)(B).

      After an asylum hearing, the IJ denied Carrera all relief and ordered his

removal. The IJ determined that Carrera had failed to meet his burden of proof to

show eligibility for asylum, withholding of removal or CAT relief. Carrera

appealed the IJ’s order of removal to the BIA. On July 26, 2006, the BIA affirmed
                                           2
the IJ’s decision without opinion. Carrera filed a motion for reconsideration,

which the BIA denied on September 14, 2006. Carrera filed his petition for review

with this Court on October 13, 2006.

                                  II. DISCUSSION

A.     July 26, 2006 Final Order

       A petitioner must file a petition for review with this Court within thirty days

after the date of the final order of removal. 8 U.S.C. § 1252(b)(1). “Since the

statutory limit for filing a petition for review in an immigration proceeding is

‘mandatory and jurisdictional,’ it is not subject to equitable tolling.” Dakane v.

U.S. Att’y Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (citing Stone v. INS,

514 U.S. 386, 405, 115 S. Ct. 1537, 1549 (1995)). The finality of a removal order

is not affected by the filing of a motion to reconsider. Stone, 514 U.S. at 405, 115

S. Ct. at 1549.

       Here, Carrera’s removal order became final on July 26, 2006, when the BIA

adopted and affirmed the IJ’s decision. See 8 C.F.R. § 1241.1(a). Carrerra filed

his petition for review on October 13, 2006, more than thirty days after the BIA’s

July 26, 2006 final order. Thus, we lack jurisdiction to review the July 26, 2006

final order.

B.     September 14, 2006 Order Denying Motion for Reconsideration



                                           3
       Because Carrera’s petition for review was filed within thirty days of the

BIA’s September 14, 2006 order denying his motion for reconsideration, we have

jurisdiction to review that order. We review the BIA’s denial of a motion for

reconsideration for an abuse of discretion. Assa’ad v. U.S. Att’y Gen., 332 F.3d
1321, 1341 (11th Cir. 2003). “Judicial review . . . is limited to determining

whether there has been an exercise of administrative discretion and whether the

matter of exercise has been arbitrary or capricious.” Garcia-Mir v. Smith, 766 F.2d
1478, 1490 (11th Cir. 1985) (quotation marks omitted).1 However, when an

argument is not raised in the initial brief before this Court, the argument is deemed

abandoned on appeal. Mendoza v. U.S. Att’y Gen., 327 F.3d 1283, 1286 n.3 (11th

Cir. 2003).

       Carrera does not challenge the denial of his motion for reconsideration in his

counseled appeal brief. Specifically, Carrera’s brief contains no law relevant to a

motion for reconsideration, and does not argue that, in denying his motion for

reconsideration, the BIA exercised its discretion in an arbitrary or capricious

manner. Indeed, Carrera’s brief references his motion for reconsideration only

once, at the end of the statement of facts. Therefore, Carrera has abandoned his


       1
         A motion for reconsideration filed with the BIA “shall specify the errors of law or fact in
the previous order and shall be supported by pertinent authority.” 8 U.S.C. § 1229a(c)(6)(C); see
also 8 C.F.R. § 1003.2(b). Notably, Carrera’s motion for reconsideration failed to specify any
legal or factual error and instead merely reiterated arguments Carrera had already made
unsuccessfully in his direct appeal of IJ’s removal order.
                                                   4
claim with regard to the BIA’s September 14, 2006 order denying his motion for

reconsideration.

      For the above stated reasons, we dismiss the petition as it relates to the July

26, 2006 order affirming the IJ’s order of removal and deny the petition as it

relates to the September 14, 2006 order denying Carrera’s motion for

reconsideration.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                          5